By the Court,
Talcott, J.
This case must be governed by the decision in the foregoing case of The same plaintiffs against The North British Mercantile Insurance Company.
In this case, however, the jury have not separated the damages resulting from the mechanical force of the explosion from those which resulted from that cause and from the fire which ensued. Unless, therefore, the parties can stipulate to assume the verdict in the other case as to the amount of damages occasioned by the conflagration alone, and thus agree upon a judgment upon the basis of the special verdict in the former suit, a new trial will be necessary. All the court can do is to order a new trial.
New trial ordered, costs to abide the event, (a)
Johnson, Talcott and Barker, Justices.]

 See Briggs et al. v. North American and Mercantile Insurance Company, (53 N. Y. 446.)